                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF l'.[ARYLAND

 MELISSA Jl\MISON,

        Plaintiff,

        v.                                               *      Civil Action No. RDB-18-1066

.1.lZI\NSUNION,

        Defendant.                                       *
*        *           *      *        *    *     *   *                                     *
                           MEMORANDUM ORDER & IUDGMENT

        On March 8, 2018, Plaintiff Melissa Jamison           ("Jamison")   filed this lawsuit in the

District Court of Maryland for Baltimore City against Trans Union, LLC, improperly identified

as TransUnion     ("Trans Union"), alleging violations of the Fair Credit Reporting Act, 15 U.s.c.

~ 1681, eI Jeq. (Compl., ECF No.2.)         Trans Union timely removed the case to this Court on

April 12,2018.       (ECF No. 1.) j\ Scheduling Order was issued (ECF No. 10), but Jamison

failed to respond        to Trans Union's   Requests   for Admission   (or any other discovery) or

otherwise take any further action to prosecute this case since its initial filing. On October 2,

2018, Trans Union filed a Motion for Summary Judgment.             (ECF No. 13.) On October        3,

2018, the Clerk's office sent a letter to Jamison, stating in part:

                        If you do not file a timely written response, the Court may
                 dismiss the case or enter judgment against you without further
                 noucc.

(ECF No. 14.) Jamison did not respond.        1\ccording1y, this Court shall GIZI\NT Trans Union,

LLC's l'.!otion for Summary Judgment         (ECF No. 13) and enter Jud!,'l11ent for Trans Union

and against Jamison.
     For the reasons stated above, it is this ~d   ••
                                                    day of May 2019, ORDERED             and

ADJUDGED, that:

           1. Trans Union, LLC's Motion for Summary Judgment (ECF No. 13)                 IS

              GRANTED;

           2. Judgment BE, and hereby IS, entered in favor of Trans Union, LLC and
              against MelissaJamison;

           3. This Order shall be deemed to be a final Judgment within the meaning of
              Fed. R. Civ. P. 58;

           4. The Clerk of the Court transmit copies of this Order to the parties; and

           5. The Clerk of Court CLOSE this case.




                                                        Richard D. Bennett
                                                        United States District Judge




                                           2
